Citation Nr: 0827206	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether November 5, 2006 is the proper delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981, and from March 1984 to December 1999.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2006 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which entitlement for education 
benefits under Chapter 30 was denied because the delimiting 
date was established as July 4, 2005. 

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in July 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. The veteran served on active duty from January 1, 1977 to 
January 6, 1981, and from March 5, 1984 to December 31, 1999.

2. Ten years from the date of the veteran's discharge from 
his last period of service was December 31, 2009; December 
31, 2009 would have been his delimiting date if he had served 
continuously on active duty between January 1, 1977, and June 
30, 1985.

3. After the reduction of the 1,153 days that the veteran was 
not on active duty between January 5, 1981 and March 5, 1984, 
the computed delimiting date is November 5, 2006.


CONCLUSION OF LAW

The proper delimiting date for the veteran's Chapter 30, 
Title 38, United States Code, educational assistance benefits 
is November 5, 2006. 38 U.S.C.A. §§ 3031, 3033 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

There are some claims to which VCAA does not apply. Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001). In particular, it  
has been held not to apply to claims that turned on statutory 
interpretation. Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000). In addition, where it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case. Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

This issue turns on statutory interpretation. See Smith. 
Thus, the law as mandated by statute, and not the evidence, 
is dispositive of this appeal.  Hence, VCAA does not apply.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.). Further, there is no evidentiary 
development to be undertaken. The pertinent service 
department records regarding the veteran's service are of 
record. As such, no further action is required pursuant to 
the VCAA.

The veteran served on active duty from January 1, 1977 to 
January 6, 1981, and from March 5, 1984 to December 31, 1999.  
These records establish that his break in service reflects 
1,153 days that the veteran was not on active duty during the 
time period between  January 6, 1981 and March 5, 1984.  

The veteran had prior Chapter 34 entitlement. The Chapter 34 
program terminated December 31, 1989, and no benefits can be 
paid under that program for training after that date. 38 
U.S.C.A. § 3462(e). However, eligibility under the Chapter 30 
program was also established.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989. 38 U.S.C.A. § 3011(a)(1); 
38 C.F.R. § 21.7040. In this case, the evidence of record 
indicates that the veteran first entered active duty in 
January 1977, therefore, he did not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(A). 
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), however, veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30. In this case, it has been confirmed that 
the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct. 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a). In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, the veteran was eligible for Chapter 30 benefits when 
his Chapter 34 benefits expired pursuant to 38 U.S.C.A. § 
3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a).

The veteran's initial application for Chapter 30 benefits was 
received in September 2006.  

The veteran was separated from his final period of active 
duty on December 31,1999.  The applicable statutes provide a 
ten-year period of eligibility during which an individual may 
use his or her entitlement to educational assistance 
benefits; that period begins on the date of the veteran's 
last discharge from active duty. 38 U.S.C.A. § 3031(a); see 
also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142. For individuals 
whose eligibility is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), 
however, the ten-year period of eligibility is reduced by the 
amount of time equal to the time that the veteran was not 
serving on active duty during the period beginning January 1, 
1977, and ending June 30, 1985. 38 U.S.C.A. § 3031(e); 38 
C.F.R. § 21.7050(b).

The RO established July 4, 2005 as the veteran's delimiting 
date based upon the incorrect premise that the veteran had no 
active duty from July 7, 1981 to February 18, 1988.  However, 
in a May 2007 letter, the RO informed the veteran that his 
delimiting date was November 5, 2006, based upon the 
realization that the veteran's break in service was from 
January 7, 1981 through March 4, 1984.  

Based upon the inaccurate information that has been imparted 
to him, the veteran has understandably argued that the 
delimiting date for his educational benefits has been 
inaccurately calculated. He asserts that it should be ten 
years from the date of separation from his final period of 
service, December 31, 1999.  

Based on the evidence of record, the Board finds that the 
RO's second calculation of the veteran's delimiting date for 
Chapter 30 educational assistance benefits is correct. 
Pursuant to 38 U.S.C.A. § 3031(a) (e); 38 C.F.R. § 
21.7050(b), VA must reduce the 10 year period of eligibility 
of any veteran whose eligibility for Chapter 30 benefits is 
established under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from January 1, 1977, 
to June 30, 1985. In this case, the veteran was not on active 
duty for 1,153 days during the applicable time period.

As noted, the veteran was separated from service on December 
31, 1999.  Thus, 10 years after his last discharge from 
active duty would have been December 31, 2009.  That date 
less 1,153 days equals the date of November 5, 2006. 
Therefore, the veteran's proper delimiting date is November 
5, 2006.

The Board acknowledges the veteran's argument that his 
delimiting date should be the later date. It is clear that he 
has been misinformed in regards to his delimiting date. 
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is, 
regrettably, bound by them. Notwithstanding VA's obligation 
to correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met. See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).

The Board understands that the veteran feels that VA did not 
properly inform him regarding his educational benefits. 
Additionally, the testimony he provided before the 
undersigned was both credible and sincere. Unfortunately, the 
veteran's claim cannot be granted based on the reasons set 
forth above.

The veteran has requested an extension due to illness, but 
has not yet presented the RO with the medical evidence 
requested in its November 2007 letter.  Accordingly, the RO 
denied the veteran's request for extension in December 2007, 
again explaining it was unable to make a favorable decision 
absent medical evidence.  As the period of time within which 
the veteran has to timely appeal this denial has not expired, 
the Board will not address the issue of an extension at this 
time. 

The claim is denied based on a lack of entitlement under the 
law.  The disposition of this claim is based on the law, and 
not on the facts of the case. See Sabonis.


ORDER

The proper delimiting date for the veteran's eligibility for 
receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code, is November 5, 2006, and a 
later delimiting date is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


